EXHIBIT 10.20
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
I, Clark R. Moore, agree to the terms and conditions of employment with Pacific
Energy Development Corp. (“Company”) set forth in this Employment Agreement
(“Agreement”).  This Agreement supersedes all previous agreements, promises,
representations, understandings and negotiations between the parties, whether
written or oral, with respect to the subject matter hereof.
 
1.Nature of Employment Relationship.  My employment under this Agreement will
commence on June 1, 2011, and shall continue for an indefinite period until
terminated by either the Company or me as provided in Section 5 of this
Agreement, in which case I will be entitled to the compensation specified in
that Section.
 
2.Nature of Duties.  I shall be the Company’s Executive Vice President, General
Counsel and Secretary.  As such, I shall work as an employee of the Company and
shall have all of the customary powers and duties associated with this
position.  I shall report to the Chief Executive Officer and I shall devote as
much time and effort as is necessary to discharge and perform faithfully and
completely to the best of my ability the duties described in this Section 2, and
perform such other duties as the Chief Executive Officer and the Board may from
time to time assign to me.  I shall be subject to the Company’s policies,
procedures and approval practices, as generally in effect from
time-to-time.  Notwithstanding the foregoing, it shall not be a violation of
this Agreement for me at any time to (i) serve as a legal consultant to persons
or entities not engaged in businesses directly competitive with the Company,
(ii) serve on corporate, civic or charitable boards or committees, (iii) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(iv) manage personal investments, so long as such activities do not
significantly interfere with the performance of my responsibilities as an
officer of the Company in accordance with this Agreement.
 
3.Place of Performance.  I shall be based in Danville, California, except for
required travel on the Company’s business.
 
4.Compensation and Related Matters.
 
(a)Base Salary.  The Company shall initially pay me a base salary at an annual
rate of one hundred fifty thousand dollars ($150,000).  Effective upon the first
day of the month following the date the Company consummates the earlier to occur
of (i) the Company’s merger with a public company, (ii) the effectiveness of the
registration of a class of the Company’s securities under the Securities
Exchange Act of 1934, as amended, or (iii) the Company’s acquisition of a shale
oil or gas or other energy asset, then my base salary shall automatically
increase to an annual rate of two hundred fifty thousand dollars ($250,000). My
base salary shall be paid in conformity with the Company’s salary payment
practices generally applicable to Company executives.  I will be eligible for
pay increases as determined by the Company’s Board of Managers (the
“Board”).   Any increase to the abovementioned base salary will be considered
the new base salary.
 
 
 
1

--------------------------------------------------------------------------------

 
 
(b)Bonuses and Long Term Incentive Compensation.  I will be eligible for cash
bonus compensation in an amount to be determined by the Board based on the
Company’s achievement of financial performance and other objectives established
by the Board each year.  In addition, I will be eligible for long-term equity
incentive compensation, such as Company restricted stock and/or options to
purchase Company shares, on such terms as established by the
Board.  Notwithstanding the foregoing, the Company will pay me an annual cash
bonus of between twenty percent (20%) and forty percent (40%) of my base salary
(the “Annual Target Bonus”) based upon my performance as determined by the
Board, which bonus shall be payable within 30 days of the end of each fiscal
year, commencing for the 2011 fiscal year.  Notwithstanding the foregoing, the
Annual Target Bonus paid may be less, as approved by the Board, based on my
performance and the performance of the Company.
 
(c)Standard Benefits.  During my employment, I (and my family) shall be entitled
to participate in all employee benefit plans and programs, including, without
limitation, savings and retirement plans, medical, prescription, dental,
disability, salary continuance, employee life insurance, group life insurance,
accidental death and travel accident insurance, to the same extent generally
available to Company executives and their families, in accordance with the terms
of those plans and programs.  The Company shall have the right to terminate or
change any such plan or program at any time.
 
(d)Vacation.  I shall be entitled to paid time off (“PTO”) to the same extent
generally available to Company executives in accordance with Company policy, but
not less than five (5) weeks PTO per annum.
 
(e)Fringe Benefits.  I shall be entitled to participate in all fringe benefits
and perquisites available to Company executives in accordance with Company
policy.
 
(f)Expense Reimbursement.  I shall be entitled to receive prompt reimbursement
for all reasonable and customary travel and business expenses I incur in
connection with my employment, but I must incur and account for those expenses
in accordance with the policies and procedures established by the
Company.  Notwithstanding the foregoing, I shall be entitled to travel in
business class, or first class if business class is not available, on all
flights taken with a scheduled aggregate duration of over 5 hours.
 
(g)Sarbanes-Oxley Act Loan Prohibition.  To the extent that any Company benefit,
program, practice, arrangement or this Agreement would or might otherwise result
in my receipt of an illegal loan (“Loan”), the Company shall use reasonable
efforts to provide me with a substitute for the Loan that is lawful and of at
least equal value to me.  If this cannot be done, or if doing so would be
significantly more expensive to the Company than making the Loan, the Company
need not make the Loan to me or provide me a substitute for it.
 
5.Termination.
 
(a)  Termination By The Company Other Than For Cause; Or By Me For Good Reason.
 
 
2

--------------------------------------------------------------------------------

 
 
(1)  The Company shall have the right to terminate my employment other than for
Cause at any time and I shall have the right to resign for Good Reason at any
time.


(2)  If (x) the Company or its successors terminate my employment with the
Company other than for Cause or (y) I resign for Good Reason, then:  (a) the
Company shall pay to me within thirty (30) days after the termination or
resignation an amount equal to eighteen (18) months of my base salary plus
target bonus as in effect immediately before my termination of employment or
resignation (in the event no target bonus has been established, the target bonus
shall be 30% of my base salary), subject to Section 5(m) below (together, the
“Separation Payment”); (b) any outstanding stock option(s) or restricted stock
granted by the Company to me shall become fully vested and options shall remain
exercisable for twelve (12) months following my termination pursuant to this
Section 5(a)(2), or the tenth anniversary of the date(s) of the grant(s)
specified in the relevant option agreement(s), whichever is the shorter period;
(c) a certificate(s) representing such restricted shares will be delivered to me
within thirty (30) days after the end of the applicable restriction period; and
(d) the Company shall continue to provide me and my dependents with the same
level of life, disability, accident, dental and health insurance benefits I and
my dependents were receiving immediately before my termination for the shorter
of (i) three (3) years following my termination or resignation or (ii) through
the date that I commence employment with another employer that offers life,
disability, accident, dental and health insurance benefits to me and my
dependents similar to those received by me and my dependents on the date of
termination or resignation.


(3)  If the termination or resignation described in Section 5(a)(2) occurs
within one (1) year after or six (6) months before a Change of Control, then (a)
the Company shall pay to me, within thirty (30) days after the termination of
employment or resignation an amount equal to thrity-six (36) months of my annual
base salary plus target bonus as in effect immediately before my termination of
employment or resignation (in the event no target bonus has been established,
the target bonus shall be 30% of my base salary) subject to Section 5(m) below
(together, the “Separation Payment”); (b) any outstanding stock option(s) or
restricted stock granted by the Company to me shall become fully vested and, if
applicable, options shall remain exercisable for twelve (12) months following my
termination or resignation, or the tenth anniversary of the date(s) of the
grant(s) specified in the relevant option agreement(s), whichever is the shorter
period; (c) a certificate(s) representing such restricted shares will be
delivered to me within thirty (30) days after the end of the applicable
restriction period; (d) the Company shall continue to provide me and my
dependents with the same level of life, disability, accident, dental and health
insurance benefits I and my dependents were receiving immediately before my
termination for the shorter of (i) four (4) years following my termination or
resignation or (ii) through the date that I commence employment with another
employer that offers life, disability, accident, dental and health insurance
benefits to me and my dependents similar to those received by me and my
dependents on the date of termination or resignation.  In the event the Change
of Control occurs six (6) months following the termination or resignation and I
have already received the benefits set forth in Section 5(a)(2)(a) above (i.e.,
18 months base salary and target bonus), the Company shall make an additional
adjustment payment to me necessary to make the aggregate payments previously
paid to me under Section 5(a)(2)(a) equal those due under Sections 5(a)(3)(a) as
a result of the Change of Control.


 
3

--------------------------------------------------------------------------------

 
 
(b)  Termination By The Company For Cause; Or By Me Other Than For Good Reason.


(1)  The Company shall have the right to terminate my employment at any time for
Cause, and I shall have the right to quit or resign at any time other than for
Good Reason.


(2)  If the Company terminates my employment for Cause, or I quit or resign
other than for Good Reason, the Company’s only obligation to me under this
Employment Agreement shall be to pay my base salary (including accrued vacation)
actually earned to the date the my employment terminates.


(c)  Termination for Disability or Death.


(1)  Notwithstanding anything to the contrary herein, the Company shall have the
right to terminate my employment on or after the date I have a Disability, and
my employment shall terminate at my death.


(2)   If my employment terminates under this Section 5(c), the Company shall pay
me or, if I die, my estate, no further compensation or benefits with respect to
my employment, except those which have accrued due and those which may be
provided to me pursuant to a group disability and insurance policies or the
Company’s 401(k), profit sharing plan and pension plan will be paid.  My estate
or I will have 90 days from the date of termination to exercise stock options.
My vested restricted stock will be issued to me or my estate in thirty (30)
days.


(d)  Cause.  The term “Cause” shall mean my (1) conviction of, or plea of nolo
contendere to, a felony or any other crime involving moral turpitude; (2) fraud
on or misappropriation of any funds or property of the Company or any of its
affiliates, customers or vendors; (3) act of material dishonesty, willful
misconduct, willful violation of any law, rule or regulation, or breach of
fiduciary duty involving personal profit, in each case made in connection with
my responsibilities as an employee, officer or director of the Company and which
has, or could reasonably be deemed to result in, a Material Adverse Effect upon
the Company (a defined below); (4) illegal use or distribution of drugs; (5)
material violation of any policy or code of conduct of the Company; or
(6) material breach of any provision of this Employment Agreement or any other
employment, non-disclosure, non-competition, non-solicitation or other similar
agreement executed by me for the benefit of the Company or any of its
affiliates, all as reasonably determined in good faith by the Board of Directors
of the Company. However, an event that is or would constitute “Cause” shall
cease to be “Cause” if I reverse the action or cures the default that
constitutes “Cause” within 10 days after the Company notifies me in writing that
Cause exists.
 
 
4

--------------------------------------------------------------------------------

 
 
No act or failure to act on my part will be considered “willful” unless it is
done, or omitted to be done, by me in bad faith or without reasonable belief
that such action or omission was in the best interests of the Company.  Any act
or failure to act that is based on authority given pursuant to a resolution duly
passed by the Board, or the advice of counsel to the Company, shall be
conclusively presumed to be done, or omitted to be done, in good faith and in
the best interests of the Company.


For purposes of this section, “Material Adverse Effect” means any event, change
or effect that is materially adverse to the condition (financial or otherwise),
properties, assets, liabilities, business, operations or results of operations
of the Company or its subsidiaries, taken as a whole.
 
(e)  Good Reason.  “Good Reason” means the occurrence of any of the following
without my written consent: (a) the assignment to me of duties substantially
inconsistent with this Employment Agreement or a material adverse change in my
titles or authority; (b) any failure by the Company to comply with Section 4
hereof in any material way; (c) any material breach of this Employment Agreement
by the Company; or (d) the relocation of me more than fifty (50) miles from the
location of the Company’s principal office located in Danville,
California.  However, an event that is or would constitute “Good Reason” shall
cease to be “Good Reason” if:  (i) I do not terminate employment within 45 days
after the event occurs; (ii) before I terminate employment, the Company reverses
the action or cures the default that constitutes “Good Reason” within 10 days
after I notify it in writing that Good Reason exists; or (iii) I was a primary
instigator of the “Good Reason” event and the circumstances make it
inappropriate for me to receive “Good Reason” termination benefits under this
Employment Agreement (e.g., I agree temporarily to relinquish my position on the
occurrence of a merger transaction I assist in negotiating).
 
(f)   Disability.  I shall have a “disability” under this Employment Agreement
on the date the Company receives written notice from a physician selected by the
Company that I have a “disability,” as defined in Section 22(e)(3) of the
Internal Revenue Code, as amended).


(g)   Change of Control.  A “Change of Control” shall mean:  (i) a merger,
consolidation or sale of capital stock by existing holders of capital stock of
the Company that results in more than 50% of the combined voting power of the
then outstanding capital stock of the Company or its successor changing
ownership; (ii) the sale, or exclusive license, of all or substantially all of
the Company's assets; or (iii) the individuals constituting the Company’s Board
as of the date of the Employment Agreement (the “Incumbent Board”) cease for any
reason to constitute at least 1/2 of the members of the Board; provided,
however, that if the election, or nomination for election by the Company’s
stockholders, of any new director was approved by a vote of the Incumbent Board,
such new director shall be considered a member of the Incumbent Board.
Notwithstanding the foregoing and for purposes of clarity, a transaction shall
not constitute a Change in Control if: (w) its sole purpose is to change the
state of the Company’s incorporation; (x) its sole purpose is to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction;
or (y) it is a transaction effected primarily for the purpose of financing the
Company with cash (as determined by the Board in its discretion and without
regard to whether such transaction is effectuated by a merger, equity financing
or otherwise).
 
 
5

--------------------------------------------------------------------------------

 
 
(h)   Benefits. I shall have the right to receive any benefits payable under the
Company’s employee benefits plans, programs and policies (other than a
termination and separation or severance plan that the Company may adopt at a
future date that may be applicable to executives and/or employees of the Company
(a “Severance Plan”)) which I otherwise have a non-forfeitable right to receive
under the terms of such plans, programs and policies (other than severance
benefits) independent of my rights under this Employment Agreement upon a
termination of employment in addition to any other benefits under this Section 5
without regard to the reason for such termination of employment.  I acknowledge
and agree that until the termination of this Employment Agreement, I shall not
be entitled to participate in a Severance Plan.


(i)   Notice of Termination.  Any termination by the Company or by me for any
reason shall be communicated by a notice of termination to the other party
hereto and shall be given in accordance with Section 7.  Such notice shall state
the specific termination provision in the Employment Agreement upon which the
termination relies, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination under the provisions so
indicated, to the extent applicable.


(j)  Officer and Directorship.  In the event I am terminated or resign for any
reason, I agree to resign, effective the same date, from any office or
directorship held with the Company or any of its subsidiaries or affiliate
companies.


(k)   No Mitigation.  I shall not be required to mitigate the amount of any
severance payment contemplated by this Employment Agreement, nor shall any such
payment be reduced by any earnings that I may receive from any other source,
except and to the extent expressly provided herein.


(l)   Stock Award Agreements.  In the event of a conflict adverse to me between
the terms of this Employment Agreement and the terms of any agreement granting
me stock options or restricted stock, the conflicting terms of this Employment
Agreement shall govern, unless otherwise required by applicable law.
 
(m)  Section 409A.  The Separation Payment is intended to qualify as separation
pay due to involuntary Separation from Service under Treasury
Regulation §1.409A-1(b)(9)(iii).  To the extent the Separation Payment, or any
portion thereof, so qualifies or is otherwise exempt from the requirements of
Section 409A, such amount shall be paid in full as set forth in Section
5(a).  If all or any portion of the Separation Payment does not qualify as
separation pay due to involuntary Separation from Service under Treasury
Regulation §1.409A-1(b)(9)(iii) and is not otherwise exempt from the
requirements of Section 409A such amount shall be paid as follows:  (a) if I am
not a Specified Employee, such amount shall be paid in full as set forth in
Section 5(a), or (b) if I am a Specified Employee, such amount shall be paid in
full on the date that is six months following the date of my Separation from
Service.  For purposes of this Agreement, the terms “Separation from Service”
and “Specified Employee” have the meanings ascribed to those terms in
Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
 
Furthermore, if I am a Specified Employee and the benefits specified in this
Section 5(a) are taxable to me and not otherwise exempt from Section 409A, the
following provisions shall apply to the reimbursement or provision of such
benefits.  Any amounts to which I would otherwise be entitled under Section 5(a)
during the first six months following the date of my Separation from Service
shall be accumulated and paid to me on the date that is six months following the
date of my Separation from Service.  Except for any reimbursements under the
applicable group health plan that are subject to a limitation on reimbursements
during a specified period, the amount of expenses eligible for reimbursement
under Section 5(a), or in-kind benefits provided, during my taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year of mine.  Any reimbursement of an expense
described in Section 5(a) shall be made on or before the last day of my taxable
year following my taxable year in which the expense was incurred.  My right to
reimbursement or in-kind benefits pursuant to Section 5(a) shall not be subject
to liquidation or exchange for another benefit.  Subject to my Group Medical
Plan COBRA Coverage Continuation rights under section 4980B of the Code, the
benefits listed in this Section 5(a) shall be reduced to the extent benefits of
the same type are received by me, my spouse or any eligible dependent from any
other person during such period, and provided, further, that I shall have the
obligation to notify the Company that I or they are receiving such benefits.
 
6.Confidentiality.  I acknowledge that I currently possess or will acquire
secret, confidential, or proprietary information or trade secrets concerning the
operations, future plans and business methods of the Company (“Confidential
Information”).
 
(a)   Promise Not to Disclose.  I promise never to use or disclose any
Confidential Information before it has become generally known within the
industry through no fault of my own.  I agree that this promise shall never
expire.
 
(b)   Promise Not to Solicit.  To prevent me from inevitably breaking this
promise, I further agree that, while this Agreement is in effect and for 12
months after its termination: (i) as to any customer or supplier of the Company
with whom I had dealings or about whom I acquired Confidential Information
during my employment, I will not solicit or attempt to solicit (or assist others
to solicit) the customer or supplier to do business with any person or entity
other than the Company; and (ii) I will not solicit or attempt to solicit (or
assist others to solicit) for employment any person who is, or within the
preceding 3 months was, an officer, director, or key employee of the Company.
 
(c)    Promise Not to Engage in Certain Employment.  I agree that, while this
Agreement is in effect and for 12 months after its termination, I will not
accept any employment or engage in any activity, without the written consent of
the Board, if the loyal and complete fulfillment of my duties in such employment
would inevitably require me to reveal or utilize Confidential Information, as
reasonably determined by the Board.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)  Return of Information.  When my employment with the Company ends, I will
promptly deliver to the Company, or, at its written instruction, will destroy,
all documents, data, drawings, manuals, letters, notes, reports, electronic
mail, recordings, and copies of such materials, of or pertaining to the Company
or any of its affiliated entities which are in my possession or control.  In
addition, during my employment with the Company, and thereafter, I agree to meet
with Company personnel as reasonably requested by the Board, and, based on
knowledge or insights I gained during my employment with the Company, answer any
question they may have related to the Company’s business and operations.
 
(e)  Intellectual Property.  Intellectual property (including such things as all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations and photographs that may be protectable, in whole or in
part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made or reduced to
writing or practice during my employment with the Company, except intellectual
property that has no relation to the Company or any of its customers that I
developed purely on my own time and at my own expense, shall be the sole and
exclusive property of the Company, and I hereby assign all my rights, title and
interest in any such intellectual property to the Company.
 
(f)  Enforcement of this Section.  This Section shall survive the termination of
this Agreement for any reason.  I acknowledge that (i) my services are of a
special, unique and extraordinary character and it would be very difficult and
impossible to replace them, (ii) this Section’s terms are reasonable and
necessary to protect the Company’s legitimate interest, (iii) this Section’s
restrictions will not prevent me from earning or seeking a livelihood, (iv) this
Section’s restrictions shall apply wherever permitted by law, and (v) my
violation of any of this Section’s terms would irreparably harm the
Company.  Accordingly, I agree that, if I violate any of the provisions of this
Section the Company or any of its affiliated entities shall be entitled to, in
addition to other remedies available to it, an injunction to be issued by any
court of competent jurisdiction restraining me from committing or continuing any
such violation, without the need to prove the inadequacy of money damages or
post any bond or for any other undertaking.
 
7.Notice.
 
(a)  To the Company.  I will send all communications to the Company in writing,
addressed as follows (or in any other manner the Company notifies me to use):
 
If Mailed:  
Pacific Energy Development Corp.
 
Attn:  Chief Executive Officer




 
4125 Blackhawk Plaza Circle
Danville, CA 94506

 
 
8

--------------------------------------------------------------------------------

 
 
 
If Faxed:   
Pacific Energy Development Corp.
 
Attn:  Chief Executive Officer




 
Fax:  925-403-0703
 
Tel.:  925-203-5699

 
(b)  To Me.  All communications from the Company to me relating to this
Agreement must be sent to me in writing at my Company office or in any other
manner I notify the Company to use.
 
(c)   Time Notice Deemed Given.  Notice shall be deemed to have been given when
delivered or, if earlier (1) when mailed by United States certified or
registered mail, return receipt requested, postage prepaid, or (2) faxed with
confirmation of delivery, in either case, addressed as required in this Section.
 
8.Arbitration of Disputes.  If any legally actionable dispute arises which
cannot be resolved by mutual discussion between the Company and me, we each
agree to resolve that dispute by binding arbitration before an arbitrator
experienced in employment law.  Said arbitration will be conducted in accordance
with the rules applicable to employment disputes of Judicial Arbitration and
Mediation Services or such other arbitration service as we agree upon, and the
law of the State of California.  The Company will be responsible for paying any
filing fee and the fees and costs of the arbitrator, unless I initiate the
claim, in which case I will contribute an amount equal to the filing fee for a
claim initiated in a court of general jurisdiction in the State of
California.  The Company and I agree that this promise to arbitrate covers any
disputes that the Company may have against me, or that I may have against the
Company and/or its related entities and/or their owners, directors, officers and
employees, arising out of or relating to this Agreement, the employment
relationship or termination of employment, including any claims concerning the
validity, interpretation, effect or violation of this Agreement; discrimination,
harassment or retaliation in violation of any federal, state or local law; and
any other aspect of my compensation, training, or employment.  The Company and I
further agree that arbitration as provided in this Section shall be the
exclusive and binding remedy for any such dispute and will be used instead of
any court action, which is hereby expressly waived, except for any request by
either of us for temporary or preliminary injunctive relief pending arbitration
in accordance with applicable law, or an administrative claim with an
administrative agency.  The Company and I also agree that any such arbitration
shall be conducted in San Francisco, California, unless otherwise mutually
agreed.
 
9.Amendment.  No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by me and a duly authorized
Company officer.  Thus, for example, promotions, commendations, and/or bonuses
shall not, by themselves, modify, amend, or extend this Agreement.  A waiver of
any conditions or provisions of this Agreement in a given instance shall not be
deemed a waiver of such conditions or provisions at any other time.
 
10.Interpretation and Exclusive Forum.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the State of California (excluding any that mandate the use of another
jurisdiction’s laws).  Any arbitration (unless otherwise mutually agreed),
litigation or similar proceeding with respect to such matters only may be
brought within California, and all parties to this Agreement consent to
California’s jurisdiction.
 
 
9

--------------------------------------------------------------------------------

 
 
11.Department of Homeland Security Verification Requirement.  I agree to timely
file all documents required by the Department of Homeland Security to verify my
identity and lawful employment in the United States.  Notwithstanding any other
provision of this Agreement, if I fail to meet any such requirements promptly
after receiving a written request from the Company to do so, I agree that my
employment shall terminate immediately and that I shall not be entitled to any
compensation from the Company of any type.
 
12.FCPA Compliance.  In conformity with the United States Foreign Corrupt
Practices Act and the Company’s guidelines related thereto, I represent and
warrant that I shall not directly or indirectly make an offer, payment, promise
to pay, or authorize payment, or offer a gift, promise to give, or authorize the
giving of anything of value for the purpose of influencing an act or decision of
an official of any government or the United States government (including a
decision not to act) or inducing such a person to use her influence to affect
any such governmental act or decision in order to assist the Company, or any
subsidiary or affiliate thereof, in obtaining, retaining or directing any such
business.
 
13.Successors.  This Agreement shall be binding upon, and shall inure to the
benefit of, me and my estate, but I may not assign or pledge this Agreement or
any rights arising under it, except to the extent permitted under the terms of
the benefit plans in which I participate.  This Agreement shall be binding upon,
and shall inure to the benefit of, the Company and its successors and assigns.
The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company (a “Successor”) to assume expressly and agree to
perform this Agreement and the Indemnification Agreement (defined below) in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, after which any reference to the
“Company” in this Agreement shall be deemed to be a reference to the successor
and any reference to the “Board” in this Agreement shall be deemed to be a
reference to the board of directors or managers of the successor.
 
14.Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
15.Indemnification/Insurance.  The Company shall obtain and maintain Directors
and Officers Insurance in order to hold me harmless from any criminal or civil
litigation arising from the performance of my duties and responsibilities on
behalf of the Company; provided, that if I am terminated for Cause, such
insurance coverage shall not apply to the action or actions that materially
supported the termination for Cause.  The duration of such insurance shall
include my term of employment and a period consistent with standard industry
practice for similarly-situated development stage companies following the
termination of my employment pursuant to Section 4 above.  In addition, the
Company shall provide corporate indemnification to me pursuant to the terms of
an Indemnification Agreement to be entered into by and between me and the
Company (the “Indemnification Agreement”).
 
 
10

--------------------------------------------------------------------------------

 
 
16.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.
 
17.Entire Agreement.  All oral or written agreements or representations, express
or implied, with respect to the subject matter of this Agreement are set forth
in this Agreement.
 
I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.
 
I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISHED TO DO SO.  I UNDERSTAND THAT BY SIGNING THIS
AGREEMENT I AM GIVING UP MY RIGHT TO A JURY TRIAL.

 
 
Date: June 10, 2011
/s/ Clark R. Moore                                                           
 
Clark R. Moore
     
PACIFIC ENERGY DEVELOPMENT CORP.
   
Date: June 10, 2011
By: /s/ Frank C. Ingriselli                                                
 
Frank C. Ingriselli
     
Its: President and Chief Executive Officer                  

 

11

--------------------------------------------------------------------------------